[Cite as State v. Day, 2022-Ohio-4064.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-22-32

        v.

DAREN K. DAY,                                             OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR2021 0416

                                      Judgment Affirmed

                          Date of Decision: November 14, 2022




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Jana E. Emerick for Appellee
Case No. 1-22-32


MILLER, J.

       {¶1} Defendant-appellant, Daren K. Day, appeals the April 21, 2022

judgment of sentence of the Allen County Court of Common Pleas. For the reasons

that follow, we affirm.

                           Facts and Procedural History

       {¶2} On January 13, 2022, the Allen County Grand Jury indicted Day on

three counts: Counts One and Two of grand theft of a motor vehicle in violation of

R.C. 2913.02(A)(1), (B)(5), fourth-degree felonies; and Count Three of robbery in

violation of R.C. 2911.02(A)(2), (B), a second-degree felony. Count Three also

included a repeat violent offender (“RVO”) specification pursuant to R.C.

2941.149(A). On January 19, 2022, Day entered a written plea of not guilty.

       {¶3} Pursuant to a negotiated plea agreement, on March 3, 2022, Day entered

guilty pleas to all counts in the indictment. In exchange, the State agreed to

recommend dismissal of the RVO specification associated with Count Three. The

trial court accepted Day’s guilty plea and found him guilty of Counts One, Two,

and Three. The following day, the trial court filed its judgment entry of conviction.

       {¶4} At a sentencing hearing held on April 21, 2022, the trial court

determined Counts Two and Three merged for sentencing. The State elected for

Day to be sentenced on Count Three. The defense objected to the imposition of an

indefinite prison sentence for Count Three under the Reagan Tokes Law on the


                                        -2-
Case No. 1-22-32


grounds of unconstitutionality. The trial court overruled the motion and sentenced

Day to 12 months in prison on Count One and an indefinite term of 3 years to 4 ½

years in prison on Count Three to be served concurrently with the prison term

imposed on Count One. The trial court filed its judgment entry of sentence the same

day.

       {¶5} On May 19, 2022, Day filed his notice of appeal. He raises three

assignments of error for our review.

                            Assignment of Error No. I

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the separation-of-powers
       doctrine.

                            Assignment of Error No. II

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates right to due process.

                           Assignment of Error No. III

       The Reagan Tokes Law, 132 GA Senate Bill 201 is
       unconstitutional because it violates the constitutional right to a
       jury trial.

       {¶6} In the three assignments of error, which we will address together, Day

contends that the indefinite sentence of incarceration imposed on Count Three

pursuant to the Reagan Tokes Law is unconstitutional as it violates the separation-

of-powers doctrine and violates his constitutional rights to due process and to a trial

by jury.

                                         -3-
Case No. 1-22-32


       {¶7} As this Court has noted in State v. Ball, 3d Dist. Allen No. 1-21-16,

2022-Ohio-1549, challenges to the Reagan Tokes Law do not present a matter of

first impression to this Court. Ball at ¶ 59. “Since the indefinite sentencing

provisions of the Reagan Tokes Law went into effect in March 2019, we have

repeatedly been asked to address the constitutionality of these provisions. We have

invariably concluded that the indefinite sentencing provisions of the Reagan Tokes

Law do not facially violate the separation-of-powers doctrine or infringe on

defendants’ due process rights.” Id. citing e.g. State v. Crawford, 3d Dist. Henry

No. 7-20-05, 2021-Ohio-547, ¶ 10-11; State v. Hacker, 3d Dist. Logan No. 8-20-01,

2020-Ohio-5048, ¶ 22; State v. Wolfe, 3d Dist. Union No. 14-21-16, 2022-Ohio-96,

¶ 21. Further, for the reasons stated in Ball, the remaining constitutional issue under

Reagan Tokes related to a jury trial is also unavailing. Id. at ¶ 61-63.

       {¶8} Thus, on the basis of Ball and our prior precedent, this Court finds no

merit to Day’s contentions. The three assignments of error are overruled.

       {¶9} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Allen County Court

of Common Pleas.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr


                                         -4-